                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

Bret Brecke and Joe Ockenfels, in their
capacity as the Trustees for the
U.A. Local 125 Health and Welfare Fund,         Civil Action No. 1:19-cv-00068 LRR-KEM
the U.A. Local 125 Retirement Savings Plan
and the U.A. Local 125 Vacation Fund,
Randy Staab and Jim Germaine, in their
capacity as the Trustees for the Local
Union No. 125 JATC Fund, and each of their
successors, the United Association of
Journeyman and Steamfitters Local 125,
and Cedar Rapids Iowa City Mechanical
Contracting Industry Development Fund,

                  Plaintiffs,

       vs.

Ryan & Associates, Inc.,

                  Defendant.

Ryan & Associates, Inc.

                  Third-Party Plaintiff,

       vs.

Brian Benbow, Gregory DeSmet, Greg Hester,
Richard Lundvall, Richard Sexson, Weldon
Fink, Thomas McCune, Ryan Newswander,
David Noll, and Patrick Verschoore, in their
capacity as the Trustees for the Plumbers and
Pipefitters Local No. 25 Welfare Fund and
the Plumbers and Pipefitters Local No. 25
Pension Fund, and each of their successors,

                  Third-Party Defendants.




      Case 1:19-cv-00068-LRR-KEM Document 30 Filed 04/21/20 Page 1 of 5
                      DEFENDANT’S THIRD-PARTY COMPLAINT

       Comes now Defendant/Third-Party Plaintiff Ryan & Associates, Inc., (“Ryan” or “Third-

Party Plaintiff”) and brings the following third-party action against Brian Benbow, Gregory

DeSmet, Greg Hester, Richard Lundvall, Richard Sexson, Weldon Fink, Thomas McCune, Ryan

Newswander, David Noll, and Patrick Verschoore, in their capacity as the Trustees for the

Plumbers and Pipefitters Local No. 25 Welfare Fund and the Plumbers and Pipefitters Local No.

25 Pension Fund (“the Local 25 Funds” or “Third-Party Defendants”), and states as follows:

I.     BACKGROUND

       1.     Third-Party Plaintiff, Ryan, is an Iowa business corporation. It operates in

various geographical locations, including in and around the Cedar Rapids, Iowa area, as a

mechanical contractor. Ryan’s address is 10955 160th Street, Davenport, IA 52804. Defendant

Ryan is an employer within the meaning of Section (3)(5) of ERISA, 29 U.S.C. § 1002(5).

       2.     Third-Party Defendants Brian Benbow, Gregory DeSmet, Greg Hester, Richard

Lundvall, Richard Sexson, Weldon Fink, Thomas McCune, Ryan Newswander, David Noll, and

Patrick Verschoore, are Trustees of the Plumbers and Pipefitters Local No. 25 Welfare Fund and

the Plumbers and Pipefitters Local No. 25 Pension Fund. The Welfare and Pension Funds are

multiemployer, jointly-trusteed fringe benefit plans created and maintained pursuant to Section

302(c)(5) of the Labor Management Relations Act of 1947 (“LMRA”), as amended 29 U.S.C. §

186(c)(5). The Welfare and Pension Funds are administered in accordance with the provisions

of the Employee Retirement Income Security Act of 1974, as amended 29 U.S.C. § 1001, et seq.

(“ERISA”), and is exempt from federal income taxation pursuant to Internal Revenue Code

Section 501(c)(9).

       3.     In this action Plaintiffs Bret Brecke and Joe Ockenfels, in their capacity as the

Trustees for the U.A. Local 125 Health and Welfare Fund, the U.A. Local 125 Retirement

                                                2
      Case 1:19-cv-00068-LRR-KEM Document 30 Filed 04/21/20 Page 2 of 5
Savings Plan and the U.A. Local 125 Vacation Fund, Randy Staab and Jim Germaine, in their

capacity as the Trustees for the Local Union No. 125 JATC Fund, and each of their successors,

the United Association of Journeyman and Steamfitters Local 125, and Cedar Rapids Iowa City

Mechanical Contracting Industry Development Fund (“Plaintiffs”), purport to bring this action to

enforce certain rights pursuant to a payroll audit and to collect alleged unpaid fringe benefit

contributions under the terms of a collective bargaining agreement (“CBA”).

       4.      Plaintiffs purport to bring this lawsuit under ERISA § 502(e)(1), 29 U.S.C. §

1132(e)(1); ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145,

and Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185. Plaintiffs purport to

bring this action to enforce Ryan’s obligations under a collective bargaining agreement.

       5.      Ryan brings this third-party claim against the Local 25 Funds under federal

common law.

       6.      The Plaintiffs and Ryan agree this Court has subject-matter jurisdiction over the

underlying lawsuit under ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(a)(3), 29

U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145, and Section 301 of the Labor

Management Relations Act, 29 U.S.C. § 185. The Court should exercise supplemental

jurisdiction over this Third-Party Complaint under 28 U.S.C. §1367(a) in that the causes of

action alleged herein are so related to the claims brought against Ryan by the Plaintiffs that they

all form part of the same case or controversy.

                                 COUNT I: Unjust Enrichment

       7.      Ryan incorporates herein paragraph 1 through 6 above.

       8.      Upon information and belief, the Local 25 Funds and the Local 125 Funds have

executed and are signatories to one or more United Association of Journeymen and Apprentices



                                                 3
      Case 1:19-cv-00068-LRR-KEM Document 30 Filed 04/21/20 Page 3 of 5
of the Plumbing and Pipe Fitting Industry of the United States and Canada (“United

Association”) reciprocity agreements.

       9.      Signatories of the United Association reciprocity agreements provide benefits to

employees in the plumbing and pipefitting industry who are employed by employers bound to

collective bargaining agreements with the United Association or one of its affiliated state or

provincial associations, district councils, or local unions.

       10.     The reciprocity agreements set forth that the home fund (in this case -- the Local

25 Funds) shall receive employer contributions from local funds (in this case--the Local 125

Funds) when contributing employers make contributions to a local fund as pay of a project that

employs an employee (referred to as a “traveler”) who has travelled to the jurisdiction of another

local fund.

       11.     The reciprocity agreements contemplate that signatory funds shall not be liable to

any other signatory funds for any sums except to the extent of employer contributions on behalf

of travelers that are in fact made.

       12.     One purpose of the reciprocity agreements is to limit the loss or interruption of

benefits through the reciprocal agreement among the funds in the plumbing and pipefitting

industry so that employees’ monies can be transferred and accumulated in a home fund.

       13.     Ryan paid the Local 25 Funds all due employer contributions on behalf of United

Association travelers during the period of January 2014 through June 2019.

       14.     In the underlying lawsuit, Local 125 has claimed a right to various contributions

that Ryan made to the Local 25 Funds on behalf of travelers.

       15.     To the extent Ryan is liable to the Local 125 Funds for any health and welfare or

pension contributions it made directly to the Local 25 Funds for travelers whose home fund is



                                                  4
       Case 1:19-cv-00068-LRR-KEM Document 30 Filed 04/21/20 Page 4 of 5
Local 25, Ryan is entitled to equitable restitution or equitable refund from Local 25 for all

amounts it is ordered to pay to Local 125 under the reciprocity agreements.

       16.     To the extent the Court finds Ryan mistakenly paid or overpaid the Local 25

Funds contributions which must be transferred or is owed to the Local 125 Funds, in whole or in

part, Ryan is entitled to equitable restitution or refund from the Local 25 Funds in the amounts

ordered as due to the Local 125 Funds, including interest and any other equitable damages.

       WHEREFORE, Defendant/Third-Party Plaintiff Ryan & Associates prays the

Court for judgment against Third-Party Defendants Brian Benbow, Gregory DeSmet, Greg

Hester, Richard Lundvall, Richard Sexson, Weldon Fink, Thomas McCune, Ryan Newswander,

David Noll, and Patrick Verschoore, in their capacity as the Trustees for the Plumbers and

Pipefitters Local No. 25 Welfare Fund and the Plumbers and Pipefitters Local No. 25 Pension

Fund, awarding Third-Party Plaintiff equitable restitution for the full amount of any judgment

entered against it on the claims of the Plaintiffs, including but not limited to delinquent

contributions, costs, and attorney’s fees assessed against for Third-Party Plaintiff’s, costs and

attorney’s fees incurred in defending against the claims of the Plaintiffs and in prosecuting this

Third-Party Complaint; and for all other relief to which Third-Party Plaintiff may be entitled.

                                               Respectfully submitted,

                                               RYAN & ASSOCIATES, INC.

                                               By /s/ Mikkie R. Schiltz
                                                  Mikkie R. Schiltz, One of Its Attorneys
                                               LANE & WATERMAN LLP
                                               220 North Main Street, Suite 600
                                               Davenport, IA 52801
                                               Telephone: (563) 324-3246
                                               Facsimile: (563) 324-1616
                                               Email: mschiltz@l-wlaw.com

                                               ATTORNEYS FOR DEFENDANT


                                                  5
      Case 1:19-cv-00068-LRR-KEM Document 30 Filed 04/21/20 Page 5 of 5
